DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 19, & 30.  More specifically, the prior art of record does not specifically suggest causing, by a data intake and query system comprising a plurality of system components, display of a graphical user interface for configuring a source type definition corresponding to a particular source type of an information technology environment, the source type definition including a plurality of attribute-value pairs to enable the data intake and query system to parse raw machine data of the particular source type to generate one or more events from the raw machine data, the raw machine data generated by at least one component in the information technology environment, wherein the graphical user interface includes one or more attributes corresponding to one or more attribute-value pairs of the plurality of attribute-value pairs and user editable fields for entering a value associated with each of the one or more attributes: receiving, via the graphical user interface, user input corresponding to values for the one or more attributes; and storing, in one or more configuration files, the one or more values in association with the one or more attributes as the one or more attribute-value pairs.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        March 13, 2021